Citation Nr: 1034040	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  10-27 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for left knee disability has been received.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk



INTRODUCTION

The Veteran served on active duty from June 1963 to May 1966.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a June 2009 rating decision in which the RO denied service 
connection for left knee condition, previously claimed as 
ganglion left knee.  In July 2009, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
April 2010, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

The RO addressed the claim for service connection for left knee 
disability on the merits.  However, regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 
7104 (West 2002) to address the question of whether new and 
material evidence has been received to reopen the claim for 
service connection.  That matter goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and, in view of 
the Board's favorable decision on the request to reopen-the 
Board has characterized this appeal as encompassing the first two 
matters set forth on the title page.  

The Board's decision addressing the request to reopen the claim 
for service connection for a left knee disability is set forth 
below.  The claim for service connection for left knee 
disability, on the merits, is addressed in the remand following 
the order; that matter is being remanded to the RO, via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is required. 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim to reopen has been accomplished.

2.  In a September 2005 rating decision, the RO, inter alia, 
denied service connection for left knee disability, although 
notified of the denial in a September 2005 letter, the Veteran 
did not initiate an appeal.

3.  Evidence associated with the claims file since the September 
2005 denial is not cumulative and redundant of evidence of record 
at the time of the prior denial, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for left knee disability.


CONCLUSIONS OF LAW

1.  The RO's September 2005 denial of service connection for left 
knee disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence pertinent to the claim for service connection for 
left knee disability, received since the RO's September 2005 
denial, is new and material, the criteria for reopening the claim 
for service connection for left knee disability are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to reopen, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have been 
accomplished.  

II.  Analysis

As indicated above, the RO denied the Veteran's claim for service 
connection for left knee disability in September 2005.  The 
evidence of record at the time consisted of service treatment 
records showing treatment for a left knee injury in December 1963 
with further treatment for left knee pain through June 1965 and a 
separation examination negative for left knee abnormalities.  
There was also evidence of a current left knee disability 
categorized as degenerative arthritis of the left knee by a VA 
physician during an August 2005 VA examination.  The basis for 
the RO's denial of service connection was that the evidence did 
not show a current left knee disability that was related to 
service.

Although notified of the RO's September 2005 denial in a letter 
dated later that month, the Veteran did not initiate an appeal.  
See 38 C.F.R. § 20.200.  The RO's September 2005 decision is 
therefore final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
September 2008.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decisionmakers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's September 
2005 rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since September 2005 
includes an examination report from J.F., M.D., the Veteran's 
private physician.  In that report, Dr. FThe June 2009 
examination report stated that the Veteran had a small medial 
meniscus tear in his left knee.  Dr. F attributed the tear to the 
Veteran's December 1963 in-service injury.  Dr. F opined that the 
Veteran was able to continue to function adequately for years 
after the in-service injury because the tear was fairly small.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for left 
knee disability.

At the time of the September 2005 rating decision, there was 
evidence that the Veteran sustained a left knee injury during 
service and was diagnosed with left knee disability years after 
service; however, there was no competent evidence that the 
Veteran's disability was related to his in-service injury.  

The Board finds that the foregoing evidence is "new" in that it 
was not before agency decisionmakers at the time of the September 
2005 final decision of the claim for service connection, and is 
not duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it addresses a 
medical nexus between the Veteran's current left knee disability 
and his in-service left knee injury.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for left knee 
disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for left knee disability has been received, to this 
limited extent, the appeal is granted.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for left knee 
disability, on the merits, is warranted.

As indicated, the June 2009 private treatment record indicates 
that the Veteran's current left knee disability is related to his 
injury in service, and thus, provides a sufficient basis for 
reopening the claim.  However, that opinion is not clearly based 
on a review of the Veteran's documented history and assertions 
and is not supported by a stated rationale.  The Board also notes 
that the record includes no other medical opinion evidence that 
supports the claim for service connection.  In the only other 
medical opinion to address the etiology of current right knee 
disability, an August 2005 VA examiner did not address the 
question of whether it was at least as likely as not the 
Veteran's current left knee condition is a result of the in-
service knee injury the Veteran sustained in December 1963, as 
requested; instead, he opined that the left knee problem was not 
secondary to the right knee problem and the right knee problem 
was not secondary to the left knee problem.  

As the medical opinion evidence currently of record is 
inadequate, further examination and medical opinion is needed to 
resolve the claim for service connection.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, shall 
result in a denial of the claim for service connection.  See 
38 C.F.R. § 3.655(b) (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

The Board notes that the Veteran requested that the RO obtain 
medical records from the New Orleans, Louisiana VA Medical Center 
(VAMC) for 1976 through 1979, submitting a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) for this purpose.  By letter of 
March 2009, the RO requested records from the New Orleans VAMC; 
however, in May 2009, the New Orleans VAMC notified the RO that 
it had no records of treatment of the Veteran for the requested 
time period.  The claims file does not reflect that the RO 
notified the Veteran of this fact.  The Board notes that VA must 
notify a Veteran of a failure to obtain evidence from any source.  
See 38 U.S.C.A. § 5103(A)(b)(2); 38 C.F.R. § 3.159(e).  
Accordingly,  in its letter to the Veteran, the RO should 
specifically notify the Veteran and his representative of the 
records that have not been received from the New Orleans VAMC, 
explain the efforts taken to obtain them, and describe further 
action to be taken under the current procedures set forth in 38 
C.F.R. § 3.159(e).  

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for service 
connection for left knee disability.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim remaining on appeal that is not 
currently of record.  

In its letter, the RO should notify the 
Veteran and his representative of the records 
that have not been received from the New 
Orleans VAMC, explain the efforts taken to 
obtain them, and describe further action to 
be taken under the current procedures set 
forth in 38 C.F.R. § 3.159(e).

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo VA orthopedic 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The examiner should clearly identify all 
current left knee disability(ies).  Then, 
with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
had its onset in or is medically related to 
service.  In rendering the requested opinion, 
the physician should specifically consider 
the service treatment records, the June 2009 
private treatment record, the August 2005 VA 
examination report, and all other post-
service treatment records, as well as the 
Veteran's contentions.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim for service connection 
for left knee disability.  If the Veteran 
fails, without good cause, to report to the 
scheduled examination, in adjudicating the 
claim, the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the claim 
for service connection, on the merits, in 
light of pertinent evidence (to particularly 
include all that added to the record since 
the RO's last adjudication of the claim) and 
legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

.


 Department of Veterans Affairs


